DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. The limitation of the “molded polymer” in Claim 1 of the instant application is understood to be the fluidic substrate 101 (see Fig. 22) in the prior art of Peumans et al. (US 2017/0326551). The instant application’s molded polymer is molded using a silicon base with advanced lithography technology (see Page 4, Lines 17-24 of the Instant Application); the fluidic substrate of the prior art is constructed of a lithographically patterned polymer, or a molded polymer (see [0035] in Peumans et al.).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by P. Peumans et al. US2017/0326551A1, hereinafter P. Peumans, which is the national phase of WO2016/083337 having an effective filling date of 11/26/2014.
Regarding claim 1, P. Peumans teaches a microfluidic cartridge (referred to as a device containing microfluidic components, see Abstract), comprising: a molded polymer (referred to as the fluidic substrate 101, see Fig. 22) bonded to a flat surface (referred to as the bonding layer 115, see Fig. 22), wherein the molded polymer comprises one or more openings for connecting to fluidic volumes (referred to as the openings 104 and 118 in Fig. 1 and 23). And wherein the molded polymer (fluidic substrate 101) includes patterns with different heights in different areas to yield a microfluidic circuit with different fluidic volumes in different areas, wherein a first height pattern corresponds to a first area having a first flow impedance and a second height pattern greater than the first height pattern corresponds to a second area having a reduced flow impedance (the fluidic substrate of the prior art is shown to have a second height pattern greater than the first, yielding in the microfluidic cartridge areas with different open volumes of fluid, and is therefore configured to reduce flow impedance, see Fig. 17)  wherein a fluid to be analyzed is passed through an analyzing region before contacting any other fluid (the fluid for analysis passes though the region with the electrode 114 prior to the application of the reagent fluids, see [0145]).
Regarding claim 3, P. Peumans teaches the microfluidic cartridge of claim l, wherein the flat surface (bonding layer 115) further comprises one or more electrodes (the electrodes of the invention is connected to a plurality of electrodes, see Fig. 21-22 and [0141]).
Regarding claim 4, P. Peumans teaches the microfluidic cartridge of claim l, wherein the one or more openings provide gas and/or fluid connections (the openings 104 and 118 provide fluidic connection, see [0146]).
Regarding claim 5, P. Peumans teaches the microfluidic cartridge of claim l, wherein the molded polymer is an organic molded polymer (the polymer of the fluidic substrate is PDMS, see [0148], which is an organic polymer).
Regarding claim 6, P. Peumans teaches the microfluidic cartridge of claim l, wherein the flat surface comprises a glass surface (the bonding layer 115 is constructed of SiO2, see [0136], where SiO2 is glass).
Regarding claim 7, P. Peumans teaches the microfluidic cartridge of claim l, wherein the one or more openings are adapted to introduce fluid to the cartridge prior to loading the cartridge in a connected instrument (the openings 104 and 118 are adapted to introduce fluid to the cartridge, see [0146], prior to loading the cartridge in a connected instrument, see [0143]).
Regarding claim 9, P. Peumans teaches the microfluidic cartridge of claim l, wherein the microfluidic cartridge is adapted to permit multiple uses of the cartridge with the same or with different samples (the invention of the prior art is adapted for multiple uses with different samples, see [0027]).
Regarding claim 24, P. Peumans teaches the microfluidic cartridge of claim l, wherein larger volumes of fluid are moved into, through, or out of sections of the microfluidic cartridge having larger height patterns to reduce flow impedance (larger volumes of fluid are moved into section 102e with larger height patterns to reduce impedance, see Fig. 1)  and smaller volumes of fluid are moved into through or out of sections of the microfluidic cartridge having smaller height patterns to increase flow impedance (smaller volumes of fluid are moved through a section 102f to increase impedance, see Fig. 1 and [0122]) .
Regarding claim 25, P. Peumans teaches the microfluidic cartridge of claim l, wherein the molded polymer includes patterns with at least three thickness dimensions (the fluidic substrate 101 includes patterns (330, 331, 332, and 333) with different thickness dimensions, see Fig. 33) .
Regarding claim 26, P. Peumans teaches The microfluidic cartridge of claim l, wherein the  molded polymer comprises a nanoconstriction opposite a fluid resistor and an analyte in port (referred to as the trigger valve 102g that is opposite the first trigger valve 102d and the sample inlet 102a, see Fig. 1 and [0107]) connected to an analyte waste port (referred to as the wick 102i, see Fig. 1 and [0107]) through a height pattern larger than the height pattern of the fluidic resistor or the nanoconstriction to reduce flow impedance therein (the height pattern of the mixer 102e is larger than that of the trigger valve 102g which would reduce flow impedance within the microfluidic cartridge, see Fig. 1 and [0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over P. Peumans as applied to claims 1 and 26 above, and further in view of Konstantopoulos et al. (US 2016/0158751, hereinafter Konstantopoulos).
Regarding claim 23, P. Peumans discloses all of the limitations of claim 1, and discloses fine structures, such as micropillars, to control fluidic flow and coarse structures to store and flow reagents (par 159). Fine structures can also be used for filtering and separation (par 111). P. Peumans does not disclose wherein the micro-fabricated chip comprises a nanoconstriction opposite a fluid resistor and wherein the volumes of fluid contacted through the fluidic resistor or the nanoconstriction are made from a height pattern larger than the height pattern of the fluidic resistor or the nanoconstriction to reduce flow impedance.
 However, Konstantopoulos is in the analogous art of cell separation and analysis (Abstract) and discloses a microfluidic device (Fig 1) that is patterned with different heights yielding areas with different open volumes of fluid (par 33). A first channel (2) fluidically connects inlet reservoirs (6) to an upper outlet (7) and second channel (8) fluidically connects cell inlet (11) to a lower outlet (12) (Fig 1A). The first and second channels can have heights between 30 µm to 100 µm (par 33). An inlet end (15), as a fluid resistor, and an outlet end (16) as a nanoconstriction are formed opposite one another and form a migratory channel (14). Targeted cells can be isolated or separated from other cells in a sample with cells that have migrated through the migratory channels, the targeted cells being flowed out of the device through the upper outlet (Fig. 2A) (par 41). Hydrodynamic resistance to flow in the prevent the cells from flowing back into the microchannels and flow to the upper outlet (par 68). The isolated cells can be then be subjected to further analysis such as genomic or proteomic analysis (par 42). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of P. Peumans to incorporate the migratory channel of Konstantopoulos. Doing so would allow targeted cells to be isolated or separated from other cells in a sample for further analysis as recognized by Konstantopoulos.
Regarding claim 27, P. Peumans discloses all of the limitations of claim 26 and discloses fine structures, such as micropillars, to control fluidic flow and coarse structures to store and flow reagents (par 159). Fine structures can also be used for filtering and separation (par 111). P. Peumans does not disclose wherein filling of the analyte in port is separate from the fluid volumes contacted only through the fluidic resistor or the nanoconstriction. 
However, Konstantopoulos is in the analogous art of cell separation and analysis (Abstract) and discloses a microfluidic device (Fig 1) that is patterned with different heights yielding areas with different open volumes of fluid (par 33). A first channel (2) fluidically connects inlet reservoirs (6) to an upper outlet (7) and second channel (8) fluidically connects cell inlet (11) to a lower outlet (12) (Fig 1A). The first and second channels can have heights between 30 µm to 100 µm (par 33). An inlet end (15), as a fluid resistor, and an outlet end (16) as a nanoconstriction are formed opposite one another and form a migratory channel (14). Targeted cells can be isolated or separated from other cells in a sample with cells that have migrated through the migratory channels, the targeted cells being flowed out of the device through the upper outlet (Fig. 2A) (par 41). Hydrodynamic resistance to flow in the prevent the cells from flowing back into the microchannels and flow to the upper outlet (par 68). The isolated cells can be then be subjected to further analysis such as genomic or proteomic analysis (par 42). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of P. Peumans to incorporate the migratory channel of Konstantopoulos. Doing so would allow targeted cells to be isolated or separated from other cells in a sample preventing backflow by hydrodynamic resistance, for further analysis as recognized by Konstantopoulos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797